Dismissed and Memorandum Opinion filed January 26, 2006








Dismissed and Memorandum Opinion filed January 26,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01224-CR
____________
 
MANUEL ARCIDES SORTO,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District Court
 Harris County, Texas
Trial Court Cause No. 990,498
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to murder.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on
November 11, 2005, to confinement for thirty-five years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal.  We dismiss the appeal.  




The record reflects appellant entered a plea of guilty in
exchange for APSI Hearing/ cap at 35 yrs TDCJ-ID.@ 
An agreement to a punishment cap constitutes a plea bargain.  See Waters v. State, 124 S.W.3d
825, 826 (Tex.App.‑Houston [14th Dist.] 2003, pet. ref=d); see also Shankle v. State,
119 S.W.3d 808, 813 (Tex.Crim.App.2003). 
Appellant was sentenced in accordance with the plea bargain.  The court did not grant appellant permission
to appeal and the record does not reflect any matters raised by written motion
were filed and ruled on before trial.  See
Waters, 124 S.W.3d at 827. 
Consequently, appellant does not have the right of appeal.  
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 26, 2006.
Panel consists of Justices Fowler,
Edelman, and Guzman.
Do Not Publish.